UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7440


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

KELVIN FREEMAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
Senior District Judge. (3:08-cr-00022-NKM-1)


Submitted:   April 24, 2012                      Decided:   May 7, 2012


Before MOTZ, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelvin Freeman, Appellant Pro Se.           Sharon Burnham, Assistant
United States Attorney, Roanoke,           Virginia; Ronald Mitchell
Huber,   Assistant  United States          Attorney,  Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kelvin     Freeman         appeals       the    district       court’s      order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of    sentence     based    on    Amendment          750     to   the   U.S.       Sentencing

Guidelines Manual (2011). ∗              We have reviewed the record and find

no reversible error.             Freeman correctly notes that the district

court’s    consideration         of     his    motion       under     Amendment      750   was

premature as the amendment had not yet gone into effect at the

time the court entered the order.                         However, because Amendment

750 is now in effect and the district court did not err in

concluding       that   Freeman         does        not     qualify     for    a     sentence

reduction     under        Amendment          750,        this     argument         is   moot.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Freeman, No. 3:08-cr-00022-NKM-1 (W.D.

Va.   Oct.   17,    2011).         We    further          deny    Freeman’s    motion      for

appointment of counsel.               We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the      court        and    argument       would     not    aid   the

decisional process.

                                                                                     AFFIRMED


       ∗
       To the extent Freeman relied on Amendment 706 to the
Guidelines in his § 3582(c)(2) motion, that amendment was
already taken into consideration at his sentencing, which took
place after the amendment’s effective date of November 1, 2007.



                                               2